To: 16195667974 From: +18307732582 Date: 03/10/21 Time: 2:08 PM Page: 02
Mar 10 21, 04:11pCaseKH8&xR-00047 Document 1-3 Filed on 05/04/218807XSBs82Page 1 of 5 p.2

 

 

a —_ —,
Filed
3/10/2021 2:25 PM
Esther Degollado
District Clerk
Webb District
2021CVA000456D1 Dyana Cuellar
oO. 2021CVA000456D 1
DORA NELLY BERRONES MENDES § IN THE DISTRICT COURT
AND EDGAR GAYTAN ZUNIGA §
§
§
VS. § JUDICIAL DISTRICT
§
§
MAS ADMINISTRACION DE §
EMPRESAS, SA DE CV AND PEDRO §
GONZALO HERNANDEZ ESPINO § WEBB COUNTY, TEXAS

PLAINTIFFS’? ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, DORA NELLY BERRONES MENDES and EDGAR GAYTAN
ZUNIGA, hereinafter referred to as Plaintiffs, complaining of MAS ADMINISTRACION DE
EMPRESAS, SA DE CV and PEDRO GONZALO HERNANDEZ ESPINO, hereinafter
referred to as Defendants, and for cause of action would respectfully show unto the Court and Jury
the following:

L.

1.1 Plaintiffs DORA NELLY BERRONES MENDES and EDGAR GAYTAN
ZUNIGA affirmatively plead that they seek monetary relief of over $250,000.00 but no more than
$1,000,000.00 and unless the Court orders a discovery control plan pursuant to Rule 190.4, TEX.
R. CIV. PROC., this case is subject to Level 2 limitations of 190.3, TEX. R. CIV. PROC.

2.

2.1 Plaintiffs DORA NELLY BERRONES MENDES and EDGAR GAYTAN
ZUNIGA, are residents of Laredo, Webb County, Texas.

2.2 Defendant MAS ADMINISTRACION DE EMPRESAS, SA DE CY,

(hereinafter referred to as Defendant MAS), is a foreign corporation duly formed under the
To: 16195667974 From: +18307732582 Date: 03/10/21 Time: 2:08 PM Page: 03
Mar 10 21, 04:11pCaseKH8&xR-00047 Document 1-3 Filed on 05/04/218807XSB82Page 2 of 5 p.3

™ ms No,

laws of Mexico. Defendant sought and received authority to operate a commercial motor vehicle
on the roadways of the State of Texas and was duly authorized to do business in the State of Texas.
Service of Process on this Defendant may be made by serving is Registered Agent for Service of
Process, Ms. Claudia Flores, 812 E. Saunders Street, PMB 452, Laredo, Texas 78041.

2.3 Defendant, PEDRO GONZALO HERNANDEZ ESPINO, is an individual and
citizen of the Republic of Mexico, in the state of Tamaulipas. This Defendant may be served
with process in accordance with §17.062(a), of the Texas Civil Practice and Remedies Code by
serving a copy of the summons and complaint by certified mail, return receipt requested, to the
Chairman of the Texas Transportation Commission, Mr. J. Bruce Bugg, Jr., at the Texas
Department of Transportation, 125 E. 11% Street, Austin, Texas 78701, who will in tum forward a
copy of the summons and complaint by certified or registered mail, return receipt requested, to
Defendant PEDRO GONZALO HERNANDEZ ESPINO’S foreign residence, Esfinge 1212,
San Nicolas De Los Garza, Mexico 66437 or his place of employment at Juan Aldama 236, Nuevo

Laredo, Mexico 66437.

VENUE FACTS
3.1 Venue is proper in Webb County, Texas, pursuant to §15.002 of the Texas Civil
Practice and Remedies Code, because all or a substantial part of the events or omissions giving
rise to the Plaintiff's claim occurred in Webb County, Texas.
4.
4.1 Plaintiff, DORA NELLY BERRONES MENDES, brings this action to recover
damages for bodily injuries she sustained in an automobile accident which occurred on January

17, 2020, in Laredo, Webb County, Texas.
To: 16195667974 From: +18307732582 Date: 03/10/21 Time: 2:08 PM Page: 04
Mar 10 21, 04:11pCaseKH8&sxR-00047 Document 1-3 Filed on 05/04/21 8a07%#bs2Page 3 of 5 p.4

: —“_~ ms

4.2 Plaintiff, EDGAR GAYTAN ZUNIGA, brings this action to recover damages for
rental fees he incurred in an automobile accident which occurred on January 17, 2020, in Laredo,
Webb County, Texas.

5.

5.1 On or about January 17, 2020, Plaintiff DORA NELLY BERRONES MENDES,
was driving a 2015 grey Mercedes-Benz 350, owned by Plaintiff EDGAR GAYTAN ZUNIGA,
and was prudently traveling north IH-35 in Laredo, Webb County, Texas. Defendant, PEDRO
GONZALO HERNANDEZ ESPINO, was operating a white tractor truck during the course and
scope ofhis employment with Defendant MAS and was also traveling northbound on IH-35 behind
the Plaintiffs’ vehicle. On said date, as Plaintiff was prudently traveling north on [H-35 behind
traffic, her vehicle was suddenly and unexpectedly violently struck from behind by the tractor
truck operated by Defendant PEDRO GONZALO HERNANDEZ, ESPINO who failed 0 control
his speed. Plaintiffs would show that the collision was proximately caused by the negligence of
the Defendants and thereby causing Plaintiffs’ damages enumerated below.

6.

6.1 At the time of the collision described above, Defendant PEDRO GONZALO
HERNANDEZ ESPINO, was the agent, servant, and/or employee of Defendant MAS and was
acting within the course and scope of his employment as agent, servant and/or employee of
Defendant MAS. Defendant PEDRO GONZALO HERNANDEZ ESPINO was operating the
tractor truck on the public streets and highways of Texas in furtherance of Defendant MAS’
business. Defendant PEDRO GONZALO HERNANDEZ ESPINO was operating the tractor
truck with the knowledge, and consent of Defendant MAS. Therefore, Defendant MAS is liable

under the doctrine of Respondeat Superior.
To: 16195667974 From: +18307732582

Date: 03/10/21 Time: 2:08 PM Page: 05

Mar 10 21, 04:11pCaseKH8&sxR-00047 Document 1-3 Filed on 05/04/21 8a07x#bs2Page 4 of 5 p.5

71

~_ a

7.

The occurrence made the basis of this lawsuit and the Plaintiffs’ resulting injuries

and damages were proximately caused by the negligence and negligence per se of Defendant

PEDRO GONZALO HERNANDEZ ESPINO in one or more of the following respects:

a.

7.2

In failing to keep a proper lookout for other traffic as a reasonable and prudent
person would have done under the same or similar circumstances;

In failing to safely operate the tractor truck he was driving while in the course and
scope of his employment as a reasonable and prudent person would have done
under the same or similar circumstances;

In failing to maintain proper control of the tractor truck he was driving as a
Teasonable and prudent person would have done under the same or similar
circumstances;

In failing to take proper evasive action in order to avoid said collision;

In failing to control his speed as a reasonable and prudent person would have done
under the same or similar circumstances: and

In failing to maintain an assured clear distance between the tractor truck he was
driving and the Plaintiffs’ vehicle so that he could have safely stopped without
striking the Plaintiffs’ vehicle in violation of Texas Transportation Code §545.062;
and

In driving the tractor truck in a willful and wanton disregard for the safety of
persons or property in violation of Texas Transportation Code § 345.401

Plaintiffs would show that each of the foregoing acts and/or omissions was a

separate and distinct act of negligence and each was a direct and preximate cause of the injuries

and damages suffered by the Plaintiffs as described herein below.

$.]

8.

Plaintiff DORA NELLY BERRONES MENDES would show that as a result of

the negligence of the Defendants, she suffered bodily injuries to her neck, back, left shoulder, right

arm, and right hand. As a further result, she has suffered physical pain, mental anguish, and
To: 16195667974 From: +18307732582 Date: 03/10/21 Time: 2:08 PM Page: 06
Mar 10 21, 04:11pCaseKH8&:7-00047 Document 1-3 Filed on 05/04/218a07XSBs2Page 5 of 5 p.6

=. tao

physical impairment in the past and in all reasonable probability she will continue to so suffer in
the future. Plaintiff DORA NELLY BERRONES MENDES has incurred reasonable and
necessary medical expenses for the proper treatment of her injuries in the past and in all reasonable
probability will continue to incur reasonable and necessary medical expenses for further treatment
in the future; and in all reasonable probability Plaintiff will suffer a loss of wage-earing capacity
in the future. These damages are within the Jurisdictional limits of the Court.

82 Plaintiff EDGAR GAYTAN ZUNIGA would show that as a result of the
Defendants’ negligence, his 2015 grey Mercedes-Benz 350 was damaged. Plaintiff EDGAR
GAYTAN ZUNIGA’S vehicle entered the repair shop on September 1, 2020 and the tear down
of his vehicle commenced. Within a few days of being in the repair shop, a supplemental repair
Inspection was requested. Property Damage Appraisers, on behalf of the Defendants, took
approximately two weeks to reinspect Plaintiff's vehicle, causing an undue delay in the repair time.
After the reinspection, Property Damage Appraisers did not submit the supplemental repair
estimate for approval until cight (8) days after the reinspection, further extending the undue delay
in repair time of Plaintiff’s vehicle. After the supplemental estimate was submitted and
approved, Plaintiff's vehicle was repaired and returned to him on October 5, 2020.

Plaintiff EDGAR GAYTAN ZUNIGA incurred $1,786.85 in reasonable and necessary
rental expenses while his vehicle was being repaired and during the undue delay time caused by
Property Damage Appraisers in having the vehicle reinspected and submitting the supplemental
repair estimate for approval. Plaintiff EDGAR GAYTAN ZUNIGA has only been reimbursed
$767.52 for his rental expense, leaving a remaining balance of $1,019.33. Hence, Plaintiff
EDGAR GAYTAN ZUNIGA does hereby sue Defendants for the remaining balance of his

incurred rental expenses in the amount of $1,019.33.
